UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 PHILIP E. DeBLASIO,

                                    Plaintiff,

                          -v.-
                                                    19 Civ. 201 (KPF)
 DOCTOR WILLIAMS,
 CORRECTIONAL OFFICER SIMON,                             ORDER
 CORRECTIONAL OFFICER JOHN
 DOE #1, and CORRECTIONAL
 OFFICER JOHN DOE #2,

                                    Defendants.

KATHERINE POLK FAILLA, District Judge:

        On January 17, 2020, the Court ordered the City of New York to provide

the Court with the list of the names and badges of officers involved in the

incident alleged in Plaintiff’s complaint. (Dkt. #16). On February 21, 2020, the

New York City Law Department filed a letter with the Court, and served the

letter on Plaintiff, identifying four correction officers, including Officer Simon.

(Dkt. #17).

        Accordingly, Plaintiff is hereby ORDERED to inform the Court, on or

before March 16, 2020, which, if any of these officers, Plaintiff would like to

name as defendants in this case.

         SO ORDERED.

 Dated: February 24, 2020
        New York, New York

A copy of this Order was mailed by Chambers to:    KATHERINE POLK FAILLA
Philip E. DeBlasio                                United States District Judge
NYSID: 04489407Y
DIN No: 19-A-0070
Green Haven Correctional Facility
594 Route 216
Stormville, NY 12582-0010
